DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 2 December 2021.
Claims 1, 4, 5, 11, 12, 22, and 23 have been amended.
The 112 (a) rejection for claims 23 has been overcome by amendments.
Claims 13 and 21 have been cancelled.
Claims 24 and 25 have been added.
Claims 1-12, 14, 15, 20, and 22-26 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claims 11 and 15 with regards to a delivery vehicle receiving a transmitted request from the agricultural implement has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe (US 2007/0005186 A1) (hereinafter Wietgrefe), in view of O’Neall et al. (US 7086342 B1) (hereinafter O’Neall), and in view of Wendte et al. (US 2016/0000003 A1) (hereinafter Wendte).

With respect to claim 1, Wietgrefe teaches:
A plurality of containers configured to store a plurality of different agricultural products (See at least paragraphs 24, 58, 59, 61, 62, and 68 which describe the containers that stored items as being consistent containers, such as units of seeds, pallets, and bags of chemicals/fertilizer).
A non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to (See at least paragraphs 7, 9, 25, and 55 which describe a control system that controls the processing of requests and transfer of items).
Receive a first input indicative of a request to transfer a first agricultural product of the plurality of agricultural products to the first agricultural implement (See at least paragraphs 9, 55, 57, and 66 which describe a user placing an order for a product, and requesting the product be transferred from storage to a vehicle).
Identify a first container of the plurality of containers that houses the first agricultural product (See at least paragraphs 55, 57, 62, and 66 which describe using received input to identify items stored in a bins in a storage).
Generate a first output that facilitates transfer of the first container to the first agricultural implement to enable the first agricultural implement to distribute the first agricultural product from the first container (See at least paragraphs 55, 57, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle).

Wietgrefe discloses all of the limitations of claim 1 as stated above.  Wietgrefe  does not explicitly disclose the following, however O’Neall teaches:
A plurality of containers configured to store a plurality of different agricultural products, wherein the plurality of containers have a uniform shape and size (See at least column 2 lines 1-36, column 3 lines 7-10, column 4 lines 7-53, and column 5 line 52 through column 6 line 23 which describe multiple products being stored in multiple containers, wherein the containers are a standardized sized or not, and wherein the containers are loaded onto an agricultural implement).
One or more agricultural implements that are each configured to receive at least one of the plurality of containers in a manner that enables the agricultural implement to distribute respective agricultural product from the at least one of the plurality of containers to soil as the agricultural implement carries the at least one of the plurality of containers along the soil (See at least column 2 lines 1-36, column 3 lines 3-10,  and column 4 lines 7-53 which describe loading containers that contain agricultural products onto an agricultural machine, wherein the machine is capable of spreading the product while being moved).
Wherein the first container is stored on the first agricultural implement to enable the first agricultural implement to distribute the first agricultural product from the first container as the first agricultural implement carries the first container (See at least column 2 lines 1-36, column 3 lines 3-10,  and column 4 lines 7-53 which describe loading containers that contain agricultural products onto an agricultural machine, wherein the machine is capable of spreading the product while being moved).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall.  By loading removable containers onto an agricultural implement, wherein the products contained in the containers are able to be distributed when the agricultural implement is moving, a system will predictably be able to spread seed and other agricultural products in designated regions, such as a field, which would ease the management of an agricultural area.   In addition, by using standardized containers, an agricultural implement will predictably be able to be loaded with multiple containers of different types, and would be able to operate in a predictable fashion, thus reducing the costs on the owners from having to customize further machines and use unique containers.

The combination of Wietgrefe and O’Neall discloses all of the limitations of claim 1 as stated above.  Wietgrefe and O’Neall do not explicitly disclose the following, however Wendte teaches:
A plurality of agricultural implements that are each configured to receive at least one of the plurality of containers in a manner that enables the agricultural implement to distribute respective agricultural product from the at least one of the plurality of containers to soil as the agricultural implement carries the at least one of the plurality of containers along the soil; wherein each agricultural implement of the plurality of agricultural implements is configured to receive any of the plurality of containers, and the plurality of agricultural implements comprises a first agricultural implement and a second agricultural implement that are different types of agricultural implements (See at least paragraphs 4, 16, 17, 19, 38, and 40 which describe the use of agricultural implements to distribute products to soil as the implements travel over the soil, wherein the implements include self-propelled implements and towed implements, wherein the implements can distribute fertilizers, herbicides, pesticides, nutrients, and solid and/or liquid contents, and wherein the containers of the content are modular and the implements receive the containers when they are to be used).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of using different types of agricultural implements to distribute products to soil as the implements travel over the soil, wherein the implements include self-propelled implements and towed implements, wherein the implements can distribute fertilizers, herbicides, pesticides, nutrients, and solid and/or liquid contents, and wherein the containers of the content are modular and the implements receive the containers when they are to be used of Wendte.  By using different types of agricultural implements, wherein each implement receives containers of contents that are distributed, a user, such as a farmer, would predictably be able to distribute various items, such as seeds, fertilizer, herbicides, or fungicides based on the job at hand and thus the user predictably conduct agricultural tasks in an efficient manner.

With respect to claim 2, the combination of Wietgrefe, O’Neall, and Wendte discloses all of the limitations of claim 1 as stated above.  In addition, Wietgrefe teaches:
Wherein the first output comprises a displayed indication of a location of the first container, thereby facilitating transfer of the first container to the first agricultural implement by an operator (See at least paragraphs 55, 57, 61, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle, and providing a display that indicates the location of the items stored).

With respect to claim 4, Wietgrefe/O’Neall/Wendte discloses all of the limitations of claim 1 stated above.  In addition, Wietgrefe teaches:
Wherein the non-transitory computer- readable medium comprises instructions that when executed by the processor cause the processor to provide a second output indicative of agricultural products available for transfer to the plurality agricultural implements on a display (See at least paragraphs 55, 57, 61, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle, and providing a display that indicates the location of the items stored).

With respect to claim 5, Wietgrefe/O’Neall/Wendte discloses all of the limitations of claim 1 as stated above.  In addition, Wietgrefe teaches:
Wherein the non-transitory computer-readable medium comprises instructions that when executed by the processor cause the processor to: receive a second input indicative of a second request to transfer a second agricultural product of the plurality of agricultural products to the second agricultural implement (See at least paragraphs 9, 55, 57, and 66 which describe a user placing an order for a product, and requesting the product be transferred from storage to a vehicle.  Additionally, see at least paragraphs 8, 24, 57, 59, 68-70, and table 1 which describe a customer requesting multiple items, wherein the items are agricultural items of different types, and they are transferred to different agricultural implements such as a truck and a forklift).
Identify a second container of the plurality of containers that houses the second agricultural product (See at least paragraphs 55, 57, 62, and 66 which describe using received input to identify items stored in a bins in a storage).
Generate a second output that facilitates transfer of the second container to the second agricultural implement (See at least paragraphs 55, 57, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle).

Wietgrefe discloses all of the limitations of claim 5 as stated above.  Wietgrefe  does not explicitly disclose the following, however O’Neall teaches:
Wherein the containers are loaded on a second agricultural implement to enable the second agricultural implement to distribute the second agricultural product from the second container as the second agricultural implement carriers the second container (See at least column 2 lines 1-36, column 3 lines 3-10, and column 4 lines 7-53 which describe loading containers that contain agricultural products onto an agricultural machine, wherein the machine is capable of spreading the product while being moved).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of using different types of agricultural implements to distribute products to soil as the implements travel over the soil, wherein the implements include self-propelled implements and towed implements, wherein the implements can distribute fertilizers, herbicides, pesticides, nutrients, and solid and/or liquid contents, and wherein the containers of the content are modular and the implements receive the containers when they are to be used of Wendte.  By loading removable containers onto an agricultural implement, wherein the products contained in the containers are able to be distributed when the agricultural implement is moving, a system will predictably be able to spread seed and other agricultural products in designated regions, such as a field, which would ease the management of an agricultural area.

With respect to claim 6, Wietgrefe/O’Neall/Wendte discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Wietgrefe teaches:
Wherein the first container and the second container are standardized containers having the same size and shape (See at least paragraphs 24, 58, 59, 61, 62, and 68 which describe the containers that stored items as being consistent containers, such as units of seeds, pallets, and bags of chemicals/fertilizer).

With respect to claim 23, Wietgrefe/O’Neall/Wendte discloses all of the limitations of claim 1 as stated above.  In addition, O’Neall teaches:
Wherein the plurality of agricultural implements are each configured to receive the at least one of the plurality of containers in the manner that aligns a respective outlet of the at least one of the plurality of containers with a respective inlet of the agricultural implement to enable the agricultural implement to distribute the respective agricultural product from the at least one of the plurality of containers as the agricultural implement carries the at least one of the plurality of containers (See at least column 2 lines 1-36, column 3 lines 3-10,  column 4 lines 7-53, and column 5 lines 10-51 which describe loading containers that contain agricultural products onto an agricultural machine, wherein the machine is capable of spreading the product while being moved, and wherein the containers are aligned with openings that allow contents to be spread).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved, and wherein the containers are aligned with openings that allow contents to be spread of O’Neall, with the system and method of using different types of agricultural implements to distribute products to soil as the implements travel over the soil, wherein the implements include self-propelled implements and towed implements, wherein the implements can distribute fertilizers, herbicides, pesticides, nutrients, and solid and/or liquid contents, and wherein the containers of the content are modular and the implements receive the containers when they are to be used of Wendte.  By loading removable containers onto an agricultural implement, wherein the products contained in the containers are able to be distributed when the agricultural implement is moving, a system will predictably be able to spread seed and other agricultural products in designated regions, such as a field, which would ease the management of an agricultural area.

Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe, O’Neall, and Wendte as applied to claim 1  as stated above, and further in view of Jochim (US 2016/0375814 A1) (hereinafter Jochim).

With respect to claim 3, Wietgrefe/O’Neall/Wendte discloses all of the limitations of claim 1 as stated above.  Wietgrefe, O’Neall, and Wendte do not explicitly disclose the following, however Jochim teaches:
Wherein the first output comprises a control signal that controls an arm to engage the first container to facilitate transfer of the first container to the first agricultural implement (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of using different types of agricultural implements to distribute products to soil as the implements travel over the soil, wherein the implements include self-propelled implements and towed implements, wherein the implements can distribute fertilizers, herbicides, pesticides, nutrients, and solid and/or liquid contents, and wherein the containers of the content are modular and the implements receive the containers when they are to be used of Wendte, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

With respect to claim 7, Wietgrefe/O’Neall/Wendte discloses all of the limitations of claim 1 as stated above.  Wietgrefe, O’Neall, and Wendte do not explicitly disclose the following, however Jochim teaches:
A delivery vehicle configured to support the plurality of containers and to transport the plurality of containers (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of using different types of agricultural implements to distribute products to soil as the implements travel over the soil, wherein the implements include self-propelled implements and towed implements, wherein the implements can distribute fertilizers, herbicides, pesticides, nutrients, and solid and/or liquid contents, and wherein the containers of the content are modular and the implements receive the containers when they are to be used of Wendte, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

With respect to claim 8, Wietgrefe/O’Neall/Wendte/Jochim discloses all of the limitations of claims 1 and 7 as stated above.  In addition, Jochim teaches:
Wherein the delivery vehicle comprises an arm, and the first output causes the arm to engage the first container and to move to transfer the first container to the first agricultural implement (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of using different types of agricultural implements to distribute products to soil as the implements travel over the soil, wherein the implements include self-propelled implements and towed implements, wherein the implements can distribute fertilizers, herbicides, pesticides, nutrients, and solid and/or liquid contents, and wherein the containers of the content are modular and the implements receive the containers when they are to be used of Wendte, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe, O’Neall, Wendte, and Jochim as applied to claims 1 and 7 above, and further in view of Peterson et al. (US 2013/0110357 A1) (hereinafter Peterson).

With respect to claim 9, Wietgrefe/O’Neall/Wendte/Jochim discloses all of the limitations of claims 1 and 7 as stated above.  Wietgrefe, O’Neall, Wendte, and Jochim do not explicitly disclose the following, however Peterson teaches:
Wherein each of the plurality of containers comprises an electronic display or an identification tag, and the delivery vehicle includes a scanner that is configured to read the electronic display or the identification tag (See at least paragraphs 12, 21, 23, 24, 44, 46, and 53-56 which describe attaching an electronic tag to containers, wherein tag is scanned while being transported to determine contents and location).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of using different types of agricultural implements to distribute products to soil as the implements travel over the soil, wherein the implements include self-propelled implements and towed implements, wherein the implements can distribute fertilizers, herbicides, pesticides, nutrients, and solid and/or liquid contents, and wherein the containers of the content are modular and the implements receive the containers when they are to be used of Wendte, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim, with the system and method of attaching an electronic tag to containers, wherein tag is scanned while being transported to determine contents and location of Peterson.  By using electronic tags on containers when shipping them, and scanning said tags, a control system will predictably be able to determine and track containers and items, which will predictably prevent theft and delivery errors.

With respect to claim 10, Wietgrefe/O’Neall/Wendte/Jochim discloses all of the limitations of claims 1 and 7 as stated above.  Wietgrefe, O’Neall, Wendte, and Jochim do not explicitly disclose the following, however Peterson teaches:
Wherein the non-transitory computer- readable medium comprises instructions that when executed by the processor cause the processor to locate the first container by accessing stored data indicative of a position of the first container on the delivery vehicle in a memory or by controlling a scanner to read respective electronic displays or identification tags of the plurality of containers (See at least paragraphs 12, 21, 23, 24, 44, 46, and 53-56 which describe attaching an electronic tag to containers, wherein tag is scanned while being transported to determine contents and location).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of using different types of agricultural implements to distribute products to soil as the implements travel over the soil, wherein the implements include self-propelled implements and towed implements, wherein the implements can distribute fertilizers, herbicides, pesticides, nutrients, and solid and/or liquid contents, and wherein the containers of the content are modular and the implements receive the containers when they are to be used of Wendte, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim, with the system and method of attaching an electronic tag to containers, wherein tag is scanned while being transported to determine contents and location of Peterson.  By using electronic tags on containers when shipping them, and scanning said tags, a control system will predictably be able to determine and track containers and items, which will predictably prevent theft and delivery errors.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe, O’Neall, and Wendte as applied to claim 1 as stated above, and further in view of Flinn (US 8628283 B1) (hereinafter Flinn).

With respect to claim 22, Wietgrefe/O’Neall/Wendte discloses all of the limitations of claim 1 as stated above.  Wietgrefe, O’Neall, and Wendte do not explicitly disclose the following, however Flinn teaches:
Wherein each of the plurality of containers comprises a plurality of recesses, and each of the plurality of agricultural implements comprise comprises a corresponding plurality of protrusions configured to engage the plurality of recesses (See at least column 1 line 64 through column 3 line 4 which describe a seed transporter, wherein the transporter stores and carries seed bins placed on it using a forklift, wherein the transporter contains guide rails on a frame to secure the bins in place, and where the transporter contains a slide bar that passes through the frame and the bins to secure them in place).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall, with the system and method of using different types of agricultural implements to distribute products to soil as the implements travel over the soil, wherein the implements include self-propelled implements and towed implements, wherein the implements can distribute fertilizers, herbicides, pesticides, nutrients, and solid and/or liquid contents, and wherein the containers of the content are modular and the implements receive the containers when they are to be used of Wendte, with the system and method of a seed transporter, wherein the transporter stores and carries seed bins placed on it using a forklift, wherein the transporter contains guide rails on a frame to secure the bins in place, and where the transporter contains a slide bar that passes through the frame and the bins to secure them in place of Flinn.  By using a slide bar to secure bins to a frame of an agricultural implement, an implement will predictably insure that the bins do not fall off of the implement as it is moved.

Claims 11, 12, 14, 15, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe, in view of Jochim, and further in view of Valberg (US 2016/0278277 A1) (hereinafter Valberg).

With respect to claim 11, Wietgrefe teaches:
A plurality of containers configured to store a plurality of different products, wherein each of the plurality of containers is configured to be removably mounted to one or more agricultural implements to enable the one or more agricultural implements to dispense the plurality of products from the plurality of containers (See at least paragraphs 8, 9, 25, 53, 55, 57, 62, and 66 which describe storing items in containers in a storage area, wherein the containers are mounted to a storage vehicle).

Wietgrefe discloses all of the limitations of claim 11 as stated above.  Wietgrefe does not explicitly disclose the following, however Jochim teaches:
Wherein the delivery vehicle comprises a controller configured to: receive an input indicative of a request to transfer a first product of the plurality of products to a first agricultural implement of the one or more agricultural implements; and generate a first output that facilitates transfer of a first container of the plurality of containers that houses the first product from the delivery vehicle to the first agricultural implement (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

The combination of Wietgrefe and Jochim discloses all of the limitations of claim 11 as stated above.  Wietgrefe and Jochim does not explicitly disclose the following, however Valberg teaches:
Wherein a delivery vehicle comprises a controller configured to: Receive a first input from a transmitter of a first agricultural implement of the one or more agricultural implements indicate of a request to transfer a first product of the plurality of products to the first agricultural implement; Generate a first output that facilities transfer of a first container of the plurality of containers that houses the first product from the delivery vehicle to the first agricultural implement (See at least paragraphs 47, 49, 50, 51, and 121 which describe multiple agricultural implements that distribute products on field, wherein the implements communicate with a remote refill vehicle that they need a refill of contents, and coordinating a rendezvous location with the refill vehicle, wherein the refill vehicle displays determined information).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim, with the system and method of multiple agricultural implements that distribute products on field, wherein the implements communicate with a remote refill vehicle that they need a refill of contents, and coordinating a rendezvous location with the refill vehicle, wherein the refill vehicle displays determined information of Valberg.  By communicating to remote refill vehicles that containers need to be refilled or replaced, an agricultural implement will be able to conduct its job, while being routed in an efficient manner to a refill vehicle, and thus reducing non-production time (Valberg paragraph 51 and 79).

With respect to claim 12, Wietgrefe/Jochim/Valberg discloses all of the limitations of claim 11 as stated above.  In addition, Wietgrefe teaches:
Wherein each of the plurality of containers has the same size and shape (See at least paragraphs 24, 58, 59, 61, 62, and 68 which describe the containers that stored items as being consistent containers, such as units of seeds, pallets, and bags of chemicals/fertilizer).

With respect to claim 14, Wietgrefe/Jochim/Valberg discloses all of the limitations of claim 11 as stated above.  In addition, Jochim teaches:
Wherein the delivery vehicle comprises an arm configured to engage the plurality of containers and to transfer an engaged container of the plurality of containers to the one or more agricultural implements (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim, with the system and method of multiple agricultural implements that distribute products on field, wherein the implements communicate with a remote refill vehicle that they need a refill of contents, and coordinating a rendezvous location with the refill vehicle, wherein the refill vehicle displays determined information of Valberg.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

With respect to claim 25, Wietgrefe/Jochim/Valberg discloses all of the limitations of claim 11 and 14 as stated above.  In addition, Jochim teaches:
Wherein the first output comprises a control signal that controls the arm to engage the first container to facilitate transfer of the first container to the first agricultural implement (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim, with the system and method of multiple agricultural implements that distribute products on field, wherein the implements communicate with a remote refill vehicle that they need a refill of contents, and coordinating a rendezvous location with the refill vehicle, wherein the refill vehicle displays determined information of Valberg.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

With respect to claim 15, Wietgrefe teaches:
Receiving, at a controller, a first input indicative of a request to transfer a first product of the plurality of products to the first agricultural implement (See at least paragraphs 9, 55, 57, and 66 which describe a user placing an order for a product, and requesting the product be transferred from storage to a vehicle).
Identifying, using the controller, a first container of a plurality of containers that houses the first product (See at least paragraphs 55, 57, 62, and 66 which describe using received input to identify items stored in a bins in a storage).
Generate a first output that facilitates transfer of the first container to the first agricultural implement (See at least paragraphs 55, 57, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle).

Wietgrefe discloses all of the limitations of claim 15 as stated above.  Wietgrefe does not explicitly disclose the following, however Jochim teaches:
Generating, using the controller, a first output that facilitates transfer of the first container to the first agricultural implement, wherein the first output comprises a control signal that controls an arm to engage the first container to facilitate transfer of the first container to the first agricultural implement (See at least paragraphs 50-52 and 62-64 describe a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim.  By using a control arm to move transfer items from one location to another, a control system will predictably be able to maneuver items in an efficient manner, while also allowing grips to secure items for moving.

The combination of Wietgrefe and Jochim discloses all of the limitations of claim 15 as stated above.  Wietgrefe and Jochim does not explicitly disclose the following, however Valberg teaches:
Receiving, at a controller and from a first transmitter of a first agricultural implement of the one or more agricultural implements, a first input indicative of a request to transfer a first product of the plurality of products to the first agricultural implement; Generate a first output that facilities transfer of a first container of the plurality of containers that houses the first product from the delivery vehicle to the first agricultural implement (See at least paragraphs 47, 49, 50, 51, and 121 which describe multiple agricultural implements that distribute products on field, wherein the implements communicate with a remote refill vehicle that they need a refill of contents, and coordinating a rendezvous location with the refill vehicle, wherein the refill vehicle displays determined information).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrefe, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim, with the system and method of multiple agricultural implements that distribute products on field, wherein the implements communicate with a remote refill vehicle that they need a refill of contents, and coordinating a rendezvous location with the refill vehicle, wherein the refill vehicle displays determined information of Valberg.  By communicating to remote refill vehicles that containers need to be refilled or replaced, an agricultural implement will be able to conduct its job, while being routed in an efficient manner to a refill vehicle, and thus reducing non-production time (Valberg paragraph 51 and 79).

With respect to claim 20, Wietgrefe/Jochim/Valberg discloses all of the limitations of claim 15 as stated above.  In addition, Wietgrefe teaches:
Receiving, at the controller and from a second transmitter of a second agricultural implement, a second input requesting transfer of a second product of the plurality of products to the second agricultural implement of the plurality of agricultural implements, wherein the first agricultural implement and the second agricultural implements are different types of agricultural implements (See at least paragraphs 9, 55, 57, and 66 which describe a user placing an order for a product, and requesting the product be transferred from storage to a vehicle.  Additionally, see at least paragraphs 8, 24, 57, 59, 68-70, and table 1 which describe a customer requesting multiple items, wherein the items are agricultural items of different types, and they are transferred to different agricultural implements such as a truck and a forklift).
Identifying, using the controller, a second container of the plurality of containers that houses the second product (See at least paragraphs 55, 57, 62, and 66 which describe using received input to identify items stored in a bins in a storage).
Generating, using the controller, a second output that facilitates transfer of the second container to the second agricultural implement (See at least paragraphs 55, 57, 62, and 66 which describe generating instructions in a storage system to release an item and transfer it to a user’s vehicle).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe, Jochim, and Valberg as applied to claim 15 as stated above, and further in view of Flamme et al. (US 5924371 B1) (hereinafter Flamme).

With respect to claim 24, Wietgrefe/Jochim/Valberg discloses all of the limitations of claim 15 as stated above.  Wietgrefe, Jochim, and Valberg do not explicitly disclose the following, however Flamme teaches:
Transmitting, using the first transmitter, the first input to the controller in response to product depletion at the first agricultural implement (See at least column 3 lines 10-27, column 5 lines 6-24, column 6 line 52 through column 7 line 9, column 7 lines 24-39, and column 8 lines 1-21 which describe an agricultural implement that is loaded with removable bins, wherein the implement spreads contents of the bins based on commands, and wherein sensors are used to measure the bin levels of the bins and report the fill level of the bins).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim, with the system and method of multiple agricultural implements that distribute products on field, wherein the implements communicate with a remote refill vehicle that they need a refill of contents, and coordinating a rendezvous location with the refill vehicle, wherein the refill vehicle displays determined information of Valberg, with the system and method of an agricultural implement that is loaded with removable bins, wherein the implement spreads contents of the bins based on commands, and wherein sensors are used to measure the bin levels of the bins and report the fill level of the bins of Flamme.  By measuring and reporting the bin level of the various bins connected to an agricultural implement, a worker will be able to track products available and thus plan for when a refill will be needed.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wietgrefe, Jochim, and Valberg as applied to claim 11 as stated above, and further in view of O’Neall.

With respect to claim 26, Wietgrefe/Jochim/Valberg discloses all of the limitations of claim 11 as stated above.  Wietgrefe, Jochim, and Valberg do not explicitly disclose the following, however O’Neall teaches:
Wherein each agricultural implement of the one or more agricultural implements is configured to receive at least one of the plurality of containers in a manner that enables the agricultural to distribute respective agricultural product from the at least of the plurality of containers to soil as the agricultural implement carriers the at least one of the plurality of containers along the soil (See at least column 2 lines 1-36, column 3 lines 3-10,  and column 4 lines 7-53 which describe loading containers that contain agricultural products onto an agricultural machine, wherein the machine is capable of spreading the product while being moved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of storing items in a storage area, wherein upon a user request, a system identifies the items, and transfers them to a vehicle of Wietgrete, with the system and method of a delivery vehicle with a control arm, wherein a request to transfer an item is received, and the control arm is used to engage a container and transfer it to another platform/vehicle of Jochim, with the system and method of multiple agricultural implements that distribute products on field, wherein the implements communicate with a remote refill vehicle that they need a refill of contents, and coordinating a rendezvous location with the refill vehicle, wherein the refill vehicle displays determined information of Valberg, with the system and method using an agricultural machine to distribute agricultural products, wherein the products are stored in a plurality of removable containers, and wherein the machine can distribute the product as it is moved of O’Neall.  By loading removable containers onto an agricultural implement, wherein the products contained in the containers are able to be distributed when the agricultural implement is moving, a system will predictably be able to spread seed and other agricultural products in designated regions, such as a field, which would ease the management of an agricultural area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
27 April 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628